DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 03/04/2021 (“03-04-21 OA”), Applicant provided remarks and amended claims 1, 3, 5, 15 and 17 while canceling claim 4 in reply dated 06/04/2021 (“06-04-21 Reply”). 
Reasons for Allowance
Claims 1-3 and 5-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to claims 3 and 15 have overcome the 35 U.S.C. 112(b) rejections as set forth under line item number 1 of the 03-04-21 OA.
Applicant’s incorporation of the allowable subject matter of now canceled claim 4 as set forth under line item number 3 of the 03-04-21 OA into independent claim 1 renders claim 1 allowed. Dependent claims 2, 3, 5-13 and 16-20 are allowed because they depend on allowed claim 1.  
Independent claim 14 was previously allowed as set forth under line item number 7 of the 03-04-21 OA. 
Independent claim 15 has been rewritten to overcome the 35 U.S.C. 112(b) rejection and therefore is allowed as set forth under line item number 8 of the 03-04-21 OA. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

19 June, 2021
/John P. Dulka/Primary Examiner, Art Unit 2895